         Case 20-35226 Document 264 Filed in TXSB on 11/23/20 Page 1 of 13




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                                             ENTERED
                                                                                                               11/23/2020


In re:                                               §        Chapter 11
                                                     §
CBL & ASSOCIATES                                     §
PROPERTIES, INC., et al.,                            §        Case No. 20-35226 (DRJ)
                                                     §
                 Debtors. 1                          §        (Jointly Administered)
                                                     §


                   ORDER (I) ESTABLISHING PROCEDURES FOR
          DE MINIMIS ASSET SALES, AND (II) GRANTING RELATED RELIEF
                                         (Docket No. 203)
              Upon consideration of the motion (the “Motion”) 2 the above-captioned debtors and

debtors and possession (collectively, the “Debtors”) for entry of an order, pursuant to pursuant to

105(a), 363 and 365 of the Bankruptcy Code, and Rules 2002, 6004, 6006 and 9014 of the

Bankruptcy Rules, (i) authorizing and approving the De Minimis Asset Sale Procedures in

connection with the sale of De Minimis Assets, (ii) approving the form of Noticed Sale (as defined

below) in connection with the De Minimis Asset Sale Procedures; and (iii) granting related relief,

all as more fully set forth in the Motion; and this Court having jurisdiction to consider the Motion

and the relief requested therein pursuant to 28 U.S.C. § 1334; and consideration of the Motion and

the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that

venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper

notice of the Motion having been provided; and such notice having been adequate and appropriate

under the circumstances, and it appearing that no other or further notice need be provided; and this


1
    A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ proposed
    claims and noticing agent at https://dm.epiq11.com/CBLProperties. The Debtors’ service address for the
    purposes of these chapter 11 cases is 2030 Hamilton Place Blvd., Suite 500, Chattanooga, Tennessee 37421.
2
    Capitalized terms not defined herein shall have the meanings provided to them in the Motion.
       Case 20-35226 Document 264 Filed in TXSB on 11/23/20 Page 2 of 13




Court having reviewed the Motion; and the Court having held a hearing on the Motion on

November 23, 2020 (the “Hearing”); and upon the record of the Hearing and upon all of the

proceedings had before the Court; and all objections, if any, to the Motion having been withdrawn,

resolved, or overruled; and this Court having determined that the legal and factual bases set forth

in the Motion establish just cause for the relief granted herein; and it appearing that the relief

requested in the Motion is in the best interests of the Debtors and their respective estates and

creditors; and upon all of the proceedings had before this Court and after due deliberation and

sufficient cause appearing therefor

        FOUND AND DETERMINED THAT:

                A.      The findings of fact and conclusions of law herein constitute the Court’s

findings of fact and conclusions of law for the purposes of Bankruptcy Rule 7052, made applicable

pursuant to Bankruptcy Rule 9014. To the extent any findings of fact are conclusions of law, they

are adopted as such. To the extent any conclusions of law any findings of fact, they are adopted

as such.

                B.      The statutory predicates for the relief sought in the Motion are Bankruptcy

Code sections 105, 363 and 365 and Bankruptcy Rules 2002, 6004, 6006 and 9014.

                C.      The legal and factual bases set forth in the Motion establish just cause for

the relief granted herein. Entry of this Order is in the best interests of the Debtors and their

respective estates, creditors, and all other parties-in-interest.

                D.      The Debtors’ notice of the Motion, the Hearing, and the proposed entry of

this Order, was adequate and sufficient under the circumstances of these Chapter 11 Cases,

complied with all applicable requirements of the Bankruptcy Code, the Bankruptcy Rules, and the
       Case 20-35226 Document 264 Filed in TXSB on 11/23/20 Page 3 of 13




Local Rules. Accordingly, no further notice of the Motion, the Hearing, or this Order is necessary

or required.

               E.           The relief requested in the Motion is in the best interests of the Debtors,

their estates, creditors, and other parties in interest. The Debtors have demonstrated good,

sufficient, and sound business purposes and justifications for the relief requested in the Motion.

       IT IS HEREBY ORDERED THAT:

       A.      The De Minimis Asset Sale Procedures

                    1.         The Debtors are authorized pursuant to sections 363 and 105(a) of the

Bankruptcy Code to sell or purchase the De Minimis Assets in accordance with the following

procedures (collectively, the “De Minimis Asset Sale Procedures”):

               a.          Non-Noticed Sales: For property, other than any property securing the
                           Debtors’ obligations under that certain Credit Agreement, dated as of
                           January 30, 2019, by and among CBL & Associates Limited Partnership, as
                           borrower, CBL & Associates Properties, Inc., the lenders from time to time
                           party thereto, Wells Fargo Bank, National Association, as Administrative
                           Agent for itself and for the benefit of the lenders, and certain other parties
                           specified therein (the “Credit Agreement Property”), that, in the Debtors’
                           good faith determination, has a selling price of less than $3 million and is
                           proposed to be sold in a sale, or in a series of related sales (each,
                           a “Non-Noticed Sale”):

                          i.         Business Judgment Standard. The Debtors are authorized to
                                     consummate the sale of such property without further order of the
                                     Bankruptcy Court or notice to any party if the Debtors determine in
                                     a reasonable exercise of their business judgment that such a sale is
                                     in the best interest of the Debtors’ estates; provided that the Debtors
                                     will provide e-mail notification to counsel to the Creditors’
                                     Committee, counsel to the Administrative Agent, and counsel to the
                                     Ad Hoc Bondholder Group three (3) business days prior to the
                                     consummation of such sale or purchase.

                         ii.         Sale Free and Clear. Any such sale of property shall be free and
                                     clear of all liens, claims, and encumbrances (“Liens”), with any
                                     valid and properly perfected Liens attaching only to the sale
                                     proceeds with the same validity, extent, and priority as immediately
                                     prior to the sale.
Case 20-35226 Document 264 Filed in TXSB on 11/23/20 Page 4 of 13




           iii.       Good Faith Purchaser. Each purchaser of property pursuant to such
                      a sale will be afforded the protections of section 363(m) of the
                      Bankruptcy Code as a good faith purchaser.

           iv.        Non-Noticed Sale Reports. Within 30 days of each quarterly
                      period, commencing with the period ending December 31, 2020, the
                      Debtors will file with the Bankruptcy Court a report summarizing
                      any Non-Noticed Sale that were completed pursuant to the De
                      Minimis Asset Sale Procedures during the immediately preceding
                      quarter, and serve it on (i) the U.S. Trustee, (ii) counsel to the Ad
                      Hoc Bondholder Group, (iii) counsel to the Creditors’ Committee,
                      (iv) counsel to the Administrative Agent, (v) the United States
                      Attorney’s Office for the Southern District of Texas, and (vi) all
                      known parties holding or asserting liens, claims, encumbrances or
                      other interests in the assets being sold and their respective counsel,
                      if known (collectively, the “Notice Parties”). With respect to each
                      applicable Non-Noticed Sale, each quarterly report shall identify:
                      (a) the De Minimis Assets sold; (b) a summary of the reasons for
                      selling such De Minimis Assets; (c) the entity who purchased the De
                      Minimis Assets; (d) the sale price for such De Minimis Assets; and
                      (e) any broker or auctioneer that advised or assisted the Debtors with
                      such sales and any fees paid to such party in connection with such
                      sales.

      b.       Noticed Sales. For property that either (a) in the Debtors’ good faith
               determination, has a selling price equal to or greater than $3 million, and
               less than or equal to $8 million or (b) that constitutes Credit Agreement
               Property and, in the Debtors’ good faith determination, has a selling price
               of less than or equal to $8 million, and, in each case, is proposed to be sold
               in a sale, or in a series of related sales (each, a “Noticed Sales”):

             i.       Business Judgment Standard. The Debtors are authorized to
                      consummate such a sale without further order of the Bankruptcy
                      Court, subject to the procedures set forth herein, if the Debtors
                      determine in a reasonable exercise of their business judgment that
                      such a sale is in the best interest of the Debtors’ estates.

            ii.       Sale Free and Clear. Any such sale shall be free and clear of all
                      Liens, with any valid and perfected Liens attaching only to the sale
                      proceeds with the same validity, extent, and priority as immediately
                      prior to the sale.

           iii.       Good Faith Purchaser. Each purchaser of property to such a sale
                      will be afforded the protections of section 363(m) of the Bankruptcy
                      Code as a good faith purchaser.
Case 20-35226 Document 264 Filed in TXSB on 11/23/20 Page 5 of 13




         iv.     Sale Notice. The Debtors shall, at least seven (7) business days prior
                 to closing such sale, serve a written notice substantially in the form
                 of notice attached to the De Minimis Asset Sale Procedures Order
                 as Exhibit 1 of such sale or purchase by e-mail (or facsimile or
                 overnight delivery service if e-mail is not available) (each notice,
                 a “Sale Notice”) to the Notice Parties, which Sale Notice shall
                 consist of:

                 1.     identification of the De Minimis Asset being sold;

                 2.     identification of the purchaser of the De Minimis Asset and
                        any relationship such party has with the Debtors;

                 3.     identification of any parties known to the Debtors as holding
                        Liens on the property being sold and a statement indicating
                        whether (i) all such Liens are capable of monetary
                        satisfaction, or (ii) the holders of such Liens have consented
                        to the sale;

                 4.     the sale price;

                 5.     a copy of the executed sale agreement;

                 6.     any other significant terms of the sale;

                 7.     a draft closing statement (which will be followed up with a
                        final closing statement, which final closing statement shall
                        not constitute part of the Sale Notice);

                 8.     the date and time within which objections must be filed and
                        served on the Debtors; and

                 9.     any broker or auctioneer that advised or assisted the Debtors
                        with such sale and any fees paid or to be paid to such party
                        in connection with such sale.

          v.     Objection Procedures. Parties objecting to a Noticed Sale must file
                 a written objection with the Bankruptcy Court no later than five (5)
                 business days after the date the Debtors serve the relevant Sale
                 Notice.

         vi.     No Objection. If no objection to a Noticed Sale is timely filed by
                 any of the Notice Parties within five (5) business days of service of
                 such Sale Notice, the Debtors are authorized to immediately
                 consummate such sale.
       Case 20-35226 Document 264 Filed in TXSB on 11/23/20 Page 6 of 13




                    vii.       Unresolved Objections. If a timely objection is filed and not
                               consensually resolved, the Debtors shall file a notice of hearing to
                               consider the unresolved objection, and such hearing shall be held on
                               an expedited basis. If such objection is overruled or withdrawn, or
                               if the sale or purchase of De Minimis Assets is specifically approved
                               by further order of the Bankruptcy Court, the Debtors are authorized
                               to immediately consummate such sale.

               c.      Sale or Purchase Pursuant to Motion. For property that, in the Debtors’
                       good faith determination, has a selling price greater than $8 million, and is
                       proposed to be sold in a sale, or in a series of related sales, the Debtors shall
                       seek authority to sell such property pursuant to a motion and in accordance
                       with the Bankruptcy Code, Bankruptcy Rules, and Local Rules.

               d.      Credit Agreement Properties. Nothing herein shall limit the rights of the
                       Administrative Agent to credit bid in accordance with section 363(k) of the
                       Bankruptcy Code and the rights of all parties with respect to any credit bid
                       are reserved. Any sale proceeds arising from the sale of Credit Agreement
                       Properties shall be segregated in a separate account and shall not be used by
                       the Debtors, absent the agreement of the Debtors, the Ad Hoc Bondholder
                       Group, and the Administrative Agent or further order of the Court. All
                       rights of the Administrative Agent, secured lenders, and all other parties in
                       interest with respect to such proceeds, including rights with respect to
                       adequate protection, stay relief, and turnover of such proceeds, are reserved.


               2.      Pursuant to section 363(f) of the Bankruptcy Code, any sale of De Minimis

Assets pursuant to the De Minimis Asset Sale Procedures set forth herein shall be free and clear

of all Liens. All Liens and other interests in or on De Minimis Assets sold pursuant to the De

Minimis Asset Sale Procedures shall attach solely to the proceeds of such sale with the same

validity, priority, force and effect that they now have against the De Minimis Assets, subject to

any and all claims and defenses the Debtors and their estates may possess with respect thereto. To

the extent that ad valorem taxes for any property located in Brazos County, City of Waco, et al.,

Williamson County, Cameron County, Dallas County, City of El Paso, Jefferson County and

McLennan County which is to be sold pursuant to this order are due and payable and have not, as

of the closing of the sale thereof, been paid to the taxing authority, the lien of such ad valorem
       Case 20-35226 Document 264 Filed in TXSB on 11/23/20 Page 7 of 13




taxes shall attach to the sales proceeds instead of attaching to such property and the closing agent

and/or Debtor shall pay such unpaid ad valorem tax owed incident to the applicable property from

such sale proceeds, (including statutory interest from the later of the date of filing and the date

such ad valorem tax became delinquent) immediately upon closing and prior to any disbursement

of proceeds to any other person or entity. If any ad valorem taxes are not yet due and payable at

the closing of the sale of the applicable property, the lien of such ad valorem taxes shall be retained

against the applicable property. Notwithstanding anything to the contrary, this provision shall be

applicable to each De Minimis Asset Sale without the need of the Taxing Authorities to file an

objection to such.

               3.      Any sale of De Minimis Assets conducted in accordance with the De

Minimis Asset Sale Procedures shall be deemed arm’s-length sales and the purchasers of such

assets shall be entitled to the protections of section 363(m) of the Bankruptcy Code.

               4.      The Sale Notice with regard to the sale of De Minimis Assets substantially

in the form attached hereto as Exhibit 1 is hereby authorized and approved.

               5.      Notice of any sale of the De Minimis Assets in accordance with the De

Minimis Asset Sale Procedures shall be sufficient notice of the sale of such assets to satisfy

Bankruptcy Rules 2002(a), 6004, 6007, and 9014.

               6.      Sales in the ordinary course of business permitted pursuant to 11

U.S.C. § 363(c)(1) shall not be subject to this Order or the De Minimis Asset Sale Procedures, and

the Debtors are authorized to conduct such sales without further Court approval.

               7.      De Minimis Asset Sales shall be deemed authorized pursuant to the terms

of this Order and no further or additional waivers of the fourteen-day stay of Bankruptcy Rule
       Case 20-35226 Document 264 Filed in TXSB on 11/23/20 Page 8 of 13




6004(h) shall be required for the Debtors to consummate any De Minimis Asset Sales, subject to

compliance with the De Minimis Asset Sale Procedures.

               8.      Nothing contained in this Order shall prejudice the Debtors’ right to seek

Court authorization to sell any asset under section 363 of Bankruptcy Code by separate motion.

               9.      This Order does not authorize any sales with “insiders” as that term is

defined in section 101 of the Bankruptcy Code.

               10.     The rights and defenses of the Debtors and any other party in interest with

respect to whether any assertion that any liens, claims, interests, or encumbrance, if any, will attach

to the proceeds of a sale of De Minimis Assets are hereby preserved.

               11.     The De Minimis Asset Sales consummated pursuant to this Order shall be

binding upon and shall govern the acts of all entities including, without limitation, all filing agents,

filing officers, title agents, title companies, recorders of mortgages, recorders of deeds,

administrative agencies, governmental departments, secretaries of state, federal, state and local

officials and all other persons and entities who may be required by operation of law, the duties of

their office, or contract, to accept, file, register, or otherwise record or release any documents or

instruments, or who may be required to report or insure any title or state of title in or to any of the

property sold pursuant to this Order; and each and every federal, state, and local governmental

agency or department is directed to accept this Order as sole and sufficient evidence of the transfer

of title to any particular purchaser, and such agency or department shall rely upon this Order in

consummating the sales contemplated hereby.

       B.      Additional Provisions

               12.     Notwithstanding Bankruptcy Rule 6004(h), this Order shall be immediately

effective and enforceable upon its entry, and no further additional waivers of the fourteen-day stay
       Case 20-35226 Document 264 Filed in TXSB on 11/23/20 Page 9 of 13




of the Bankruptcy Rule 6004(h) shall be required for the Debtors to consummate any Purchase

Agreement(s).

                13.   The Debtors are authorized to take all actions necessary to effectuate the

relief granted in this Order in accordance with the Motion, and with respect to the sale of De

Minimis Assets and obtaining the proceeds thereof.

                14.   The Court shall retain exclusive jurisdiction to resolve any dispute arising

from or relating to the De Minimis Asset Sale(s) or this Order.


Dated: _________________,
   Signed:                2020
            November 23, 2020.
       Houston, Texas
                                               ____________________________________
                                             THE HONORABLE
                                               DAVID  R. JONES DAVID R. JONES
                                             UNITED
                                               UNITEDSTATES
                                                       STATESBANKRUPTCY
                                                               BANKRUPTCYJUDGE
                                                                           JUDGE
Case 20-35226 Document 264 Filed in TXSB on 11/23/20 Page 10 of 13


                             Exhibit 1

                    De Minimis Asset Sale Notice
         Case 20-35226 Document 264 Filed in TXSB on 11/23/20 Page 11 of 13


                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


In re:                                               §        Chapter 11
                                                     §
CBL & ASSOCIATES                                     §
PROPERTIES, INC., et al.,                            §        Case No. 20-35226 (DRJ)
                                                     §
                 Debtors. 1                          §        (Jointly Administered)
                                                     §        Re: Docket No. [●]


                              NOTICE OF DE MINIMIS ASSET SALE

                PLEASE TAKE NOTICE that the above-captioned debtors and debtors in
possession (collectively, the “Debtors”), pursuant to that certain Order (I) Establishing
Procedures for De Minimis Asset Sales and (II) Granting Related Relief entered by the United
States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”) on
[_______], 2020 [Docket No. __] (the “Sale Order”), 2 propose to sell certain assets (the “Assets”)
to [___________] (the “Purchaser”) pursuant to an agreement dated ________________,
__________ (the “Sale Agreement”). This Notice is being provided in accordance with and sets
forth the information required under the Sale Order.

               Description of the Assets. The Assets consist of ______________________ and
are located at_______________.

              Relationship of the Purchaser to the Debtors. The Purchaser’s relationship, if any,
with the Debtors is as follows: _______________.

               Liens and Encumbrances on the Assets. The Debtors are aware of the following
liens and/or encumbrances on the Assets: ______________. To the extent that any party has liens
or encumbrances on the Assets, any such lien or encumbrance will attach to the proceeds of the
sale described herein.

               The sale of any real estate Assets will not be free and clear of (and shall not
extinguish or otherwise diminish) any interests, covenants, or rights applicable to such real estate
assets or rights that limit or condition the permitted use of the property such as easements,
reciprocal easement agreements, operating or redevelopment agreements, covenants, licenses, or
permits (collectively, “Restrictive Covenants”) unless (i) the counterparties to a Restrictive
Covenant agree otherwise or (ii) the Court so determines after specific notice that the Debtors are


1
    A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ proposed
    claims and noticing agent at https://dm.epiq11.com/CBLProperties. The Debtors’ service address for the
    purposes of these chapter 11 cases is 2030 Hamilton Place Blvd., Suite 500, Chattanooga, Tennessee 37421.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    Sale Order.
      Case 20-35226 Document 264 Filed in TXSB on 11/23/20 Page 12 of 13


seeking to sell an Asset free and clear of an identified Restrictive Covenant, an opportunity for
counterparties to object, and a hearing.

                 Material Economic Terms and Conditions of the Proposed Sale. The Debtors
propose to sell or transfer the Assets to the Purchaser on an “as is” basis (if applicable), free and
clear of all liens or encumbrances therein, pursuant to section 363(f) of the Bankruptcy Code. The
Purchaser has agreed to pay a purchase price of $________ for the Assets. [IF APPLICABLE:
The Sale Agreement is annexed hereto as Exhibit 1.]

                [IF APPLICABLE: Commission, Fees, or other Similar Expenses: The Debtors
propose to pay $______________ in commission, fees, or other similar expenses in connection
with the sale.]

                Procedures to Object to the Proposed Sale. Any objection to the proposed sale (an
“Objection”) must: (i) be in writing; (ii) set forth the name of the objecting party; (iii) provide
the basis for the Objection and the specific grounds therefor; and (iv) be filed electronically with
the Bankruptcy Court no later than ______________, 20___ (the “Objection Deadline”).

                If no Objections are filed with the Bankruptcy Court by the Objection Deadline in
accordance with the terms of the Sale Order described above, then the Debtors may proceed with
the sale in accordance with the terms of the Sale Order.

               The Debtors may consummate the transaction prior to expiration of the applicable
Objection Deadline if the Debtors obtain written consent to the transaction from (i) the Creditors’
Committee; (ii) any known affected creditor(s), including counsel to any creditor asserting a lien,
claim, or encumbrance on the relevant De Minimis Assets; and (iii) the Ad Hoc Bondholder Group.




                           [Remainder of page left intentionally blank]
      Case 20-35226 Document 264 Filed in TXSB on 11/23/20 Page 13 of 13


              If an Objection is timely received and cannot be resolved consensually, the
Debtors shall file a notice of hearing to consider the unresolved objection, and such hearing
shall be held on an expedited basis. If such objection is overruled or withdrawn, or if the
sale or purchase of De Minimis Assets is specifically approved by further order of the
Bankruptcy Court, the Debtors are authorized to immediately consummate such
transaction.

Dated: ___________, 20___
       Houston, Texas
                                          Respectfully submitted,

                                            /s/ DRAFT
                                          WEIL, GOTSHAL & MANGES LLP
                                          Alfredo R. Pérez (15776275)
                                          700 Louisiana Street, Suite 1700
                                          Houston, Texas 77002
                                          Telephone: (713) 546-5000
                                          Facsimile: (713) 224-9511
                                          Email: Alfredo.Perez@weil.com
                                          -and-
                                          WEIL, GOTSHAL & MANGES LLP
                                          Ray C. Schrock, P.C. (admitted pro hac vice)
                                          Garrett A. Fail (admitted pro hac vice)
                                          Moshe A. Fink (admitted pro hac vice)
                                          767 Fifth Avenue
                                          New York, New York 10153
                                          Telephone: (212) 310-8000
                                          Facsimile: (212) 310-8007
                                          Email: Ray.Schrock@weil.com
                                                  Garrett.Fail@weil.com
                                                  Moshe.Fink@weil.com



                                          Proposed Attorneys for Debtors
                                          and Debtors in Possession
